In a support proceeding, the husband appeals (1) from an order of the Family Court, Westchester County (Donovan, J.), dated December 12,1979, which, inter alia, on petitioner’s motion and after a hearing, vacated a prior support order and awarded her $120 a week support for each of the parties’ three minor children and $50 a week for her own support, plus a counsel fee of $1,194.40, payable in two equal installments, (2) from two judgments of the same court, dated March 3 and 24, 1980, respectively, in favor of petitioner’s counsel and against the husband, each in the sum of $597.20, representing the two equal installments of the counsel fee awarded which the husband had not paid, (3) from an order of the same court, dated July 1, 1980, which, inter alia, granted petitioner’s motion for entry of judgment against her husband for arrears in support, and (4) from a judgment of the same court, dated July 16, 1980, which was made *873upon the order dated July 1, 1980. Motion by petitioner to dismiss the aforesaid appeals. Motion granted to the extent that the appeal from the order dated December 12, 1979 is dismissed, without costs or disbursements, for failure to serve and file a timely notice of appeal (see Family Ct Act, § 1113). In all other respects, the motion is denied. Appeal from the order dated July 1, 1980 dismissed, without costs or disbursements (see Matter of Aho, 39 NY2d 241,248). Judgments dated March 3, March 24 and July 16,1980, respectively, affirmed, without costs or disbursements. No opinion. Hopkins, J.P., Damiani, Lazer and Cohalan, JJ., concur.